      Case 4:19-cv-01029 Document 1 Filed on 03/19/19 in TXSD Page 1 of 23



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DIVISION OF TEXAS
                                 HOUSTON DIVISION

RICARDO LLAMAS,                       )(                    Civil Action No.: 4:19cv1029
                                      )(
                   Plaintiff,         )(
                                      )(
V.                                    )(
                                      )(
HARRIS COUNTY, TEXAS, and             )(
DEPUTY CHRISTOPHER MOOK, Individually,)(
                                      )(
                   Defendants.        )(


                          PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF THE COURT:

COMES NOW, RICARDO LLAMAS and complaining of HARRIS COUNTY, TEXAS and

DEPUTY CHRISTOPHER MOOK, individually (“Defendants”) and for cause of action would

respectfully show unto this Honorable Court as follows:

                               I.      NATURE OF THE CASE

1.     This is a civil action arising under the United States Constitution, particularly under the

provisions of the Fourth and Fourteenth Amendments to the Constitution of the United States, and

under federal law, particularly the Civil Rights Act, Title 42 of the United States Code § 1983,

seeking damages against Defendants for committing acts, under color of law, with the intent and

for the purpose of depriving Ricardo Llamas of rights secured under the Constitution and laws of

the United States.1



1
 Although Plaintiff may refer to Defendants collectively at times, specific factual references are
made concerning actions or inactions by specific Defendants throughout this Complaint – these
are not global allegations. As such, this pleading complies with current federal standards. FED. R.
CIV. P. 8.
                                                                                                 1
      Case 4:19-cv-01029 Document 1 Filed on 03/19/19 in TXSD Page 2 of 23



                                             II.     PARTIES

2.       Plaintiff, RICARDO LLAMAS (Ricardo) is a citizen of the United States and currently

resides in Harris County, Texas.

3.       Defendant HARRIS COUNTY, TEXAS is a governmental body existing under the laws

of the State of Texas and can be served with process by serving the County Judge of Harris County,

Texas at 1001 Preston, Suite 911, Houston, Texas 77002 or wherever the County Judge is she is

found.

4.       Defendant, DEPUTY CHRISTOPHER MOOK (Deputy Mook) is employed by Harris

County Sheriff’s office and was acting within the scope of his employment and under color of

statutes, ordinances, rules and regulations, customs and usage of Harris County. Deputy Mook can

be served with process by at 1200 Baker Street, Houston, Texas 77002 or wherever he is found.

                                      III.         JURISDICTION

5.       This action is brought pursuant to 42 U.S.C § 1983, the Due Process Clause and the Fourth

and Fourteenth Amendments to the United States Constitution. This Court has jurisdiction of this

action under 28 U.S.C. §§ 1331 and 1343. This Court also has supplemental jurisdiction to hear

the state claims that will be set forth in this complaint.

                                              IV.     VENUE

6.       Venue is proper in this district under 28 U.S.C. 1391(b) because the acts, events or

omissions giving rise to this claim occurred in Harris County, Texas which falls within the United

States Court for the Southern District of Texas, Houston Division.

                               V.      FACTUAL BACKGROUND

7.       Ricardo Llamas is 43 and currently works as truck driver.

8.       March 26, 2019 Ricardo was at a flea market with a friend.


                                                                                                2
      Case 4:19-cv-01029 Document 1 Filed on 03/19/19 in TXSD Page 3 of 23



9.     Around 10 p.m. Ricardo was in the Flea market parking lot is his friend’s Jeep. His

girlfriend was also in the parking lot. As Ricardo was driving the Jeep through the parking lot

Deputy Mook shot at the Jeep around ten times with several bullets striking the vehicle.

10.    Several bullets struck Ricardo. At least one of the bullets was fired when Deputy Mook, a

Harris County Sheriff’s Deputy was behind and beside the Jeep as it drove away at a low speed.

The bullet entered the rear fender of the Jeep and through the back of the driver’s seat and struck

Ricardo in the back. See Exhibits 1 and 2.

11.    Ricardo did not drive at Deputy Mook nor assault him in any manner.

12.    Due to Deputy Mook’s false statements Ricardo was charged with felony aggravated

assault of a public servant and had to hire a lawyer at great expense. Ricardo was not convicted of

that crime and instead was convicted of misdemeanor deadly conduct.

13.    Sheriffs Tommy Thomas, Adrian Garcia and Ron Hickman were aware of many instances

of improper shootings by deputies (infra) yet failed to discipline or retrain the officers so as to

prevent the excessive force shootings. They turned a blind eye to the many improper shootings of

civilians as set forth below and allowed a culture of excessive force to flourish.

14.    According to Harris County statistics, there has been over 3000 excessive use of force

allegations made against Harris County Sheriff’s department in 2015 alone. However, there are

very few findings of unjustified force or firings as a result.

15.    Facts supporting the Monell claims are set out quite clearly in other past and pending suits.

The Harris County Sheriff’s office has a long history of using an “unnecessary application of

force.”2




2
 Other cases demonstrating custom, policy and practice of Harris County: SDTX Houston
Division Case 4:16-cv-02944 [Dkt. 13]
                                                                                                  3
      Case 4:19-cv-01029 Document 1 Filed on 03/19/19 in TXSD Page 4 of 23



16.    Harris County uses unnecessary force on its jail detainees, while on patrol, and working as

security officers. On June 9, 2009, the United States Department of Justice (“DOJ”) issued a

memorandum entitled “Investigation of the Harris County Jail” (“2009 DOJ Memorandum”).

17.    Of the many constitutional deficiencies identified by the DOJ, two are specifically pertinent

to this case: (1) Harris County permitted its employees to use significant force without having

measures in place that would enable it to review the propriety of such uses of force; and (2) jail

supervisors approved officers’ use of force without investigating the need for that force.

18.    The DOJ referred to these deficiencies as “systemic.”

19.    On information and belief, Harris County Jail has a history of determining that actions by

employees that constitute an unnecessary use of force— specifically closed fisted strikes to the

face—were “justified” and “within the guidelines of policy, procedure, and law.” Such

determinations and persistent practices were a driving force behind injuries to prisoners, and others

outside the jail setting including Ms. Holman.

20.    In April 2017, Harris County Sheriff Deputies used excessive force when they shot and

killed Michael Maldonado.

21.    On March 22, 2018, Harris County Sheriff Deputy Cameron Brewer shot an unarmed man,

Danny Thomas, to death. A Harris County grand jury indicted Mr. Brewer on one count of

aggravated assault by a public servant, a first-degree felony that carries a maximum penalty of life

in prison. A federal lawsuit against Brewer and the county claims the officer used excessive force

“even after observing that Mr. Thomas was unarmed and clearly in a state of crisis or suffering

from mental health problems, and was not then presenting any objective danger to others or

himself”.




                                                                                                   4
      Case 4:19-cv-01029 Document 1 Filed on 03/19/19 in TXSD Page 5 of 23



22.      In November 2017 Harris County Sheriff’s deputy Shauna Thompson used excessive force

upon John Hernandez in concert with Terry Thompson resulting in Mr. Hernandez’s death. Terry

Thompson was convicted of murder and Shauna Thompson is awaiting trial on murder charges.

23.      1/3/17 – Byron Hall, was seriously wounded when shot at by an unidentified HCSO officer.

24.      1/1/17 - Juan C. Cuadra, was shot and killed by an unidentified HCSO PD officer.

25.      10/6/16 – Rick L. Hall was seriously wounded when shot at by an unidentified Harris

County Sheriff's officer.

26.      9/7/16 – Joseph Mayorga was seriously wounded when shot at by an unidentified Harris

County Sheriff's officer.

27.      8/15/16 – Unidentified person was seriously wounded when shot at by an unidentified

Harris County Sheriff's officer.

28.      8/8/16 – Dejuan Richardson was seriously wounded when shot at by an unidentified Harris

County Sheriff's officer.

29.      3/13/16 – Reginald Williams was shot at by an unidentified HCS officer.

30.      3/12/16 – Marco Loud was shot at by an unidentified HCS officer.

31.      2/24/16 – Luis Albarran was wounded when shot at by an unidentified HCS officer.

32.      11/17/15 – Jeray Chatham, was shot and killed by Harris County Sheriff's officer Roberto

DeLaCruz.

33.      10/6/15 – Dexter Martin was seriously wounded when shot at by HCSO officer Deshawn

Davis.

34.      7/20/15 – Juan Ibarra was killed when shot at by HCSO officer Tu Tran.

35.      6/21/15 – David Marshall was killed when shot at by a HCSO officer, Ben Russell.




                                                                                                5
      Case 4:19-cv-01029 Document 1 Filed on 03/19/19 in TXSD Page 6 of 23



36.     5/23/15 – Christopher Quintana was wounded when shot by 23 yr. veteran HCSO Victor

Sanders.

37.     2/1/15 – Hung Trieu was killed when shot at by HCSO officer Anthony Yet.

38.     1/31/15 – Victor Reyes, killed when shot at by HCSO officer Javier Rojas.

39.     1/16/15 – Marcus Kees, wounded when shot by HCSO officer Kelly Huey.

40.     12/1/14 – Fiyaz Hussain, killed when shot at by an unidentified HCSO officer.

41.     11/9/14 – Saturnino Cantu, wounded when shot by two unidentified HCSO officers and

one unidentified Aldine ISD PD officer.

42.     8/3/14 – Vincent Heims, killed when shot by three HCSO officers Timothy Fite, Bryan

Buccini and Matt Moore.

43.     5/4/14 – Jarvis Jones, wounded when shot by HCSO officer John Gonzalez.

44.     4/9/14 – Michael Mitchell, wounded when shot by HCSO officer Louis Medina.

45.     2/9/14 – Walter Jones II, and Christian Franklyn wounded when shot by HCSO officer

Glenn Shaft.

46.     1/23/14 – Chris Provost, killed when shot at by Harris County Sheriff's officers Dennis

Hightower and John Calhoun. Provost had hijacked a car and crashed while being chased by police.

As he fled on foot Provost was hit with gunfire.

47.     11/3/13 – Demontre D. Bridges, b/m, 17, wounded when shot by Houston PD officer M.

Rivera, a 4-yr vet assigned to Southwest Patrol Div. Officers located Bridges in a stolen car and

followed him into the parking lot of an apartment complex. When they tried to arrest him, a

struggle ensued and Rivera claims he feared for his life, so he shot at Bridges; the bullet grazed

his chest.




                                                                                                6
      Case 4:19-cv-01029 Document 1 Filed on 03/19/19 in TXSD Page 7 of 23



48.    9/18/13 – Misraim Nathaniel Cisneros, h/m, 20, killed when shot by Harris County

Sheriff’s Reserves deputy Lt. J. Rollins, a 30-yr vet. Cisneros had asked to see some jewelry at a

pawn shop. A clerk suspected he was casing the shop for a future burglary, and called for police.

When asked for his ID, Cisneros said it was in his car, and started walking to his car. Rollins

arrived at that time and followed him. Rollins shot Cisneros twice. Cisneros died after arriving at

the hospital.

49.    9/5/13 – Kendrick Amest, killed when shot by HCSO deputy M. Dupont, and Tremarcus

McAdams, wounded when shot by HCSO deputy E. Rios and Pct. 3 deputy constable Herman

Sanders. Officers received a call that a bank was being robbed. When they arrived, Amest,

McAdams and others involved in the robbery fled in a van. A chase followed, with the van crashing

in a ditch. As the robbers got out of the van they began fleeing on foot. Officers fired, killing

Amest and wounding McAdams. Their companions were caught and arrested.

50.    8/11/13 – John Alexander, 17, wounded when shot by HCSO deputies T. Robinson, J.

Baker and J. Suazo. Deputies responded to a burglary call at an auto yard and found four male

teens stealing gas and parts. Two of them jumped over the fence and fled; Alexander and a 13-yr-

old got into a pickup, ramming a patrol car as they tried to drive away. All deputies shot at them,

wounding Alexander when a bullet grazed his head.

51.    4/30/13 – Joe Ibera, wounded when shot by Harris County Sheriff‘s deputy A. Thompson

(an undercover narcotics officer), who saw Ibera at a high school. After a brief chase, Ibera got

out of the stolen truck. He allegedly had a large shiny object in his hand, and Thompson, claiming

he feared for his life, shot him — in the buttocks. The shiny object was a large pair of pliers.

52.    4/29/13 – Urie Gilchrist, killed when shot by Harris County Sheriff‘s deputy James R.

Strech, who entered a convenience store to check on a car parked illegally. He found Gilchrist


                                                                                                   7
       Case 4:19-cv-01029 Document 1 Filed on 03/19/19 in TXSD Page 8 of 23



choking a female clerk, and ordered him to release her and show his hands. Gilchrist threw a bag

of money at Strech, then allegedly began to reach behind his back. Strech fired one shot, killing

him.

53.     3/9/13 – Dashaude Carr, killed when shot by Harris County Sheriff‘s deputies D. Kerrigan

and A.C. Sustaita. When deputies responded to a robbery in progress they saw a truck speeding

away from the business and began a chase. After the truck plunged into a gully five men ran from

it. Deputies later found one of the men hiding at a creek bank. When ordered to come out, they

claim Carr instead started climbing a fence, then turned and pointed a weapon at them, so they

shot him.

54.     2/25/13 – Troy Robertson, 21, killed when shot by Harris County Sheriff’s deputy C. Cook,

a 10-yr. vet. Robertson’s parents had called 911 when he allegedly threatened them with a rifle.

Before deputies arrived, he left the home but was later found hiding in the back yard. When Cook

ordered him to come out, he claims Robertson pointed the rifle at him, so he shot him.

55.     1/25/13 – Isidoro Resendez, killed when shot by off-duty Harris County Sheriff’s deputy

B. Reyes. Resendez and another man were fighting outside a club. Reyes shot him.

56.     12/30/12 – Kemal Yazar, 43, killed when shot by Harris County Sheriff’s deputy Brady

Pullen. When deputies responded to a call from Yazar’s wife, saying he was acting irrationally,

they say he attacked them. After hitting him with a taser, which they say had no effect, Pullen shot

him.

57.     12/17/12 – Off-duty Harris County Sheriff’s deputy Jamarcus Lamark was charged with

Aggravated Assault (Cause #1371594 in the 230th District Court) after shooting and wounding a

family member. This case was not reported as an officer-involved shooting; no further details

available.


                                                                                                  8
      Case 4:19-cv-01029 Document 1 Filed on 03/19/19 in TXSD Page 9 of 23



58.    12/6/12 – Shelley Frey b/f, 27, shot and killed by off-duty Harris County Sheriff’s deputy

Louis Campbell, II., (26-yr. vet.) working security at a Walmart store. Campbell suspected Frey

of shoplifting and confronted her as she tried to leave a Walmart store. Campbell followed, opened

the driver’s door and pointed a gun at Frey, ordering her to get out of the car. When the driver

began to drive away, Campbell claims he feared for his safety, and shot Frey in the neck.

59.    11/29/12 – Jacob Trevino, h/m, 33, wounded when shot in the thigh by Harris County

Sheriff’s deputy L. Swearingen, a 19-yr. vet, who had responded to a silent alarm. When deputies

arrived at the home they found Trevino and a partner exiting the home and Swearingen shot him.

60.    45. 10/18/12 – Antonio Guevara, wounded when shot by Harris County Sheriff’s deputy

A. Manzano.

61.    10/17/12 – Gerrit Perkins, 37, unarmed, killed when shot by Harris County Sheriff’s

deputy, C. Gbunblee, who was serving an assault warrant. After Perkins’ girlfriend let him into

their home, the deputy found him hiding in a closet. Told to show his hands, Gbunblee claims

Perkins instead made a sudden move and he shot him. The shiny object was a cell phone.

62.    10/9/12 – Kourtnay James Andrus, b/m, 21, critically wounded when shot by Harris

County Sheriff’s deputies K. Hudson and R. Nesby, who had responded to a silent alarm at a gas

station. As they arrived Andrus and a companion were exiting the station. Deputies fired, hitting

Andrus in the chest.

63.    8/3/12 – Matthew O’Hara b/m, 21, unarmed, wounded when shot in the arm and leg

by Harris County Sheriff‘s deputies P. Flores and R. Mitchell. O’Hara was allegedly burglarizing

a house. O’Hara was loading items into the homeowner’s vehicle. Deputies arrived as he began to

drive away and they shot him.




                                                                                                9
      Case 4:19-cv-01029 Document 1 Filed on 03/19/19 in TXSD Page 10 of 23



64.    7/3/12 – Jesus Rivera, killed when shot by Harris County Sheriff’s deputies J. Suazo, C.

Waller and T. Robinson.

65.    6/22/12 – John Wayne Pickston, 53, killed when shot by Harris County Sheriff‘s deputy

C. Thomas. Thomas shot Pickston.

66.    20. 6/7/12       – Jaime   Gamboa,     wounded      when     shot    by Harris    County

Sheriff‘s deputies Michael Medina and Ed Payton, who responded to a burglary. When they

arrived, deputies ordered the burglars to come out; as one of them came to the front door, one of

the deputies shot at him, but missed. Ordered to get on the ground, Gamboa complied, but deputies

claim he began to reach for a nearby gun, so they shot him. Medina was fired in 2013 for sexual

misconduct while on duty.

67.    2/17/12 – Jeremy Perkins, w/m, 31, wounded when shot in the arm by Harris County

Sheriff‘s deputy Robert Brown, a 26-yr. vet. Officers were following Perkins, who was wanted

for drug trafficking. Perkins ran into a wooded area in an attempt to escape. When Brown

confronted him in the woods he claims Perkins pointed a gun at him, so he shot him.

68.    1/9/12 – Phillip Brown, unarmed, killed when shot in the chest by Harris County Sheriff’s

deputy Deke Warren, a field training officer (24-yr. vet.). Warren had responded to a call that 3

men had broken into a home. When he arrived, 2 of the men fled, but Warren confronted Brown

inside the home. Warren shot Brown in the back yard.

69.    12/19/11 - Octavius Wade, wounded when shot by Harris County Sheriff's deputy M.C.

Collier, who had responded to a burglary call. When deputies arrived at the home Wade allegedly

tried to push past the officer at the front door. Officers claim the two struggled, and Wade was

shot in the buttocks.




                                                                                              10
      Case 4:19-cv-01029 Document 1 Filed on 03/19/19 in TXSD Page 11 of 23



70.    11/21/11 - A. Thompson, wounded when shot by Harris County Sheriff's deputy G.

Haselberger. DEA officers were trailing a truck filled with marijuana and driven by an alleged

informant; they planned to arrest those who received the shipment. Anthony was hit in the leg

when Haselberger fired his service weapon.

71.    11/4/11 - Quentin Russell and Octavius Marshall, wounded when shot by Harris County

Sheriff's deputies Michael L. Medina, S. Bowdoin, Adam Wright and C. Cole. Russell and

Marshall had just robbed a pawn shop, and officers encountered them as they were getting into

their car. When they tried to flee, the deputies all fired at their car, hitting both Russell and

Marshall. Medina and Wright were fired in 2013 for sexual misconduct while on duty.

72.    9/14/11 - Lonnie Walker, 23, wounded when shot by Harris County Sheriff's deputy M.

Gustafson. Walker and a companion had robbed a restaurant, and were confronted by deputies as

they were leaving. Walker's companion was caught, but Walker fled. Claiming he refused orders

to stop, Gustafson shot Walker from behind, hitting him in the leg

73.     9/13/11 - Jose Luis Polanco, h/m, 17, killed when shot by Harris County Sheriff's deputy

Bryan Angelle (19-yr. vet). Neighbors called officers to Polanco's residence because he was

arguing with his mother in his yard. Polanco was in an upstairs bedroom when Angelle arrived,

who said he tried to talk him out. Instead, Angelle claims Polanco charged at him with a knife, and

he shot him several times.

74.    8/19/11 - Thomas Patrick Boone, w/m, 24, killed, and Scott Alan Webb.

75.    Scott Webb w/m, 40, wounded when shot by Harris County Sheriff's deputy M. Murphy.

Officers say Boone and Webb had robbed two taquerias at gunpoint, and several patrol cars began

chasing them. After Webb’s car struck several vehicles, including two patrol cars, deputies say

Webb continued to drive towards a third patrol car. Murphy claims he feared for his and others'


                                                                                                11
      Case 4:19-cv-01029 Document 1 Filed on 03/19/19 in TXSD Page 12 of 23



lives, so he shot them. However, a witness says that Boone and Webb were shot after getting out

of their car, unarmed.

76.    8/5/11 - Margarito Brito, killed when shot by Harris County Sheriff's deputies N. Parojcic,

S. Leslie, J. Thomas and P. Bruce. Brito had been under surveillance for undisclosed reasons, and

deputies were told to stop his car. He was quickly surrounded by several deputies, and when he

tried to drive away the deputies opened fire, killing him. Brito is the 10th person known to have

been shot to death this year by a Harris County police officer.

77.    Also see, 10/30/10 - Ricardo Salazar-Limon, wounded when shot by officer C.C.

Thompson.

78.    3/9/11 - Charles R. Roy Jr., 37, killed when shot in the chest by Harris County sheriff's

deputy Michael Medina (8-yr. vet.), who had responded to a disturbance call. When Roy opened

the apartment door, Medina says he started arguing and the two struggled. After they rolled down

the stairs, Medina says he Tasered Roy, then claims Roy took the Taser from him, so he shot him;

11/4/11 - Medina shoots Quentin Russell and Octavius Marshall; 6/29/10 - Medina shoots Diego

Castellanos; and 6/17/09 - Medina shoots J. Garcia.

79.    2. 2/7/11 - Jason Edwin Norman, 22 and known to be mentally ill, critically wounded when

shot by Harris County Sheriff's deputy G. Hardin (9-yr. vet). When officers responded to a

domestic disturbance call, Norman was in the home with his family. After trying to talk Norman

out of the house, they say they heard a gunshot, and went inside. Deputies claim Norman then

pointed a gun at Hardin, who shot him. Also see: 1/24/10 - Ashley Ginn, 21 and mentally ill,

wounded when shot by Harris County Sheriff's deputy G. Hardin.

80.    12/5/10 - Naaman Pierce, killed when shot by Harris County Sheriff's deputy J. Guillen,

who had responded to a call from a woman who said Pierce was threatening her. Guillen said


                                                                                               12
       Case 4:19-cv-01029 Document 1 Filed on 03/19/19 in TXSD Page 13 of 23



Pierce was holding an iron bar and walked toward him, ignoring his order to drop the bar. Guillen

shot once, striking Pierce in the chest.

81.     11/9/10 Frederick Blue, wounded when shot by Harris County Sheriff's deputy M.

Dearcos. Deputies had stopped Blue for a traffic violation, but they say when Blue got out of his

car he ran away. As the deputies chased him Dearcos shot at him, hitting Blue in the leg.

82.     9/10/10 - Joel Andrew Bell, (unarmed) wounded when shot by Harris County sheriff's

deputy D. Telles, who had stopped Bell's vehicle thinking it might have been involved in a robbery.

A foot chase ensued, and Telles, claiming he thought Bell was armed and feared for his life, shot

him.

83.     8/4/10 - Freeman J. Morrow, (unarmed) wounded when shot by Harris County sheriff's

deputy S.D. Simpson. Deputies responded to "man down" call and found Morrow in his Jeep.

Morrow refused to get out of his car and backed up. Morrow drove forward; Simpson fired 8 times,

hitting Morrow twice.

84.     6/29/10 - Diego Castellanos, h/m, critically wounded when shot by Harris County sheriff's

deputy Michael Medina, who had responded to a call about a man in the street with a knife. Medina

claims Castellanos refused to put the knife down and began to approach him, so he shot him.

Medina was fired in 2013 for sexual misconduct while on duty. See also: 06/07/12 - Medina

shoots Jaime Gamboa as he surrenders; 11/04/11 - Medina shoots Quentin Russell and Octavius

Marshall; 03/09/11 - Medina shoots Charles R. Roy, Jr.; and 06/17/09 - Medina wounds J. Garcia.

85.     21. 4/9/10 - Christopher Lee Brooks w/m, 26, killed when shot by Harris County sheriff's

deputy J. Garcia, who had gone to Brooks' home to investigate an earlier incident. Brooks came to

the door, allegedly with a rifle, which Garcia convinced him to put down. Garcia claims that when

he tried to arrest Brooks, he became combative and grabbed his Taser. He further claims that at


                                                                                                13
      Case 4:19-cv-01029 Document 1 Filed on 03/19/19 in TXSD Page 14 of 23



the same time Brooks was urging his dog, a pit bull, to attack him, so he drew his gun and shot

Brooks. Then he shot and killed the dog, which had not attacked him. Neighbors described the

Brooks family as "real nice people," and the dog as being so docile that neighborhood children

could pet him.

86.    2/2/10 - Jose O. DeLaRosa, b/m, 18, killed when shot by Harris County Sheriff's deputies

Jason Hayes and Ronathan Persaud. DeLaRosa had just shot 4 people, killing 2, and crashed his

car during a chase by deputies. When DeLaRosa got out of the car with a gun, deputies claim he

pointed the gun at them, and they shot him. Video shows deputies failed to render any kind of

medical aid as DeLaRosa lay dying. He was finally attended by paramedics after they arrived 8

minutes later, and only after they had spoken to deputies.

87.    1/24/10 - Ashley Ginn, 21 and mentally ill, wounded when shot by Harris County Sheriff's

deputy G. Hardin. Ginn was threatening suicide. When she turned to look at her mother, still

pointing the guns at her head, the deputy shot her, in the hand and face.

88.    1/19/10 - Don Jamar Boston, 25, and Shuronda D. Johnson and Sunshine Randel, 26 and

27 years old, (unarmed) wounded when shot by off-duty Harris County Sheriff's deputies B. Ketrib

and J. Denham. The deputies, who were not in uniform, claim they smelled marijuana coming

from the car and started toward it. When one of the deputies told Boston to roll down his window,

they claim Boston instead drove off. Both Ketrib and Denham fired several shots at the fleeing

car, striking all 3 occupants. About an hour later, they arrested Boston after he called for medical

help. No drugs or weapons were found in the car. See also: 11/29/08 - Denham wounds Charles

Smith, mentally ill.

89.    8. 1/17/10 - Larry Polk, b/m, and Devante Jackson, b/m, wounded when shot by off-duty

Harris County Sheriff's deputy B. Chanthavisouk, who was working security at an apartment


                                                                                                 14
      Case 4:19-cv-01029 Document 1 Filed on 03/19/19 in TXSD Page 15 of 23



complex with his partner. As they ran toward the sound of gunshots, they saw Polk and Jackson

running away. Chanthavisouk shot at them when they refused to stop, wounding one of them in

the leg. Deputies claim Polk and Jackson were armed and suspected them of a nearby home

robbery. It is not reported where Jackson was wounded.

90.        1/17/10 - Amjed Khalaf, 37, (unarmed) wounded when shot by Harris County Sheriff's

deputy D. Garcia that were attempting to serve an arrest warrant for assault. When deputies arrived,

Khalaf's brother and other family members told them that there were no guns in the house, that

Khalaf was holding a toy gun and was trying to commit suicide. His brother said, "They didn't

want to hear it," and was handcuffed and put in a patrol car. When they entered the home, officers

claim Khalaf ran down the stairs at them with a gun in his hand, and Garcia shot him. Khalaf was

Life-Flighted to the hospital.

91.        1/15/10 - Antwine Graves, wounded when shot by off-duty Harris County Sheriff's deputy

R. Smith. Graves, wearing a ski mask and holding a toy gun, attempted to rob the bank where

Smith was working security. Smith shot him when Graves allegedly pointed the gun at him.

92.        1/9/10 - Domonique Gibson and Luis Reed, unarmed, wounded when shot by Harris

County Sheriff's deputies M. Ritchie and T. Rawls. The deputies were dispatched to an apartment

complex where a man and woman were knocking on doors. They located Gibson and Reed sitting

in a vehicle and ordered them to show their hands. They claim that instead Reed sped off, and they

shot at the vehicle, hitting Reed in the wrist. Gibson later went to a hospital claiming she shot

herself.

93.        1/1/10 - Brent S. Nichols, wounded when shot by Harris County Sheriff's deputies E.

Cavazos, R.L. Salazar, and TDPS officer S.M. Hemphill. There were no media reports for this

shooting. See also: 11/15/08 - Salazar shoots, kills Onyeije Giles.


                                                                                                 15
      Case 4:19-cv-01029 Document 1 Filed on 03/19/19 in TXSD Page 16 of 23



94.    10/14/09 - Robert Brock II, w/m, killed when shot by Harris County Sheriff's deputy M.C.

Ivy. Officers responded to a caller who said Brock was threatening his wife with a gun at a Taco

Bell. When they arrived, Brock left in his pickup and drove a short distance to his home. Officers

followed, and surrounded his truck when Brock pulled into his driveway. Claiming he made a

suspicious move, Ivy shot Brock through the window of his truck, killing him. Brock is the 22nd

person known to have been shot to death this year by a Harris County police officer.

95.    8/19/09 - Reginald A. Moore, 19, killed when shot by Harris County Sheriff's deputy T.J.

Lobos. Moore had stabbed 2 adult relatives and a baby. When Lobos responded to a 911 call he

found Moore standing in the middle of the street with a knife. He told him several times to put the

knife down; Moore instead began walking toward him. Lobos shot him several times.

96.    8/18/09 - Billie Joe Garza 26, h/m, wounded when shot by Harris County sheriff's deputies

A.C. Hulsey and Donald W. Tipps, who were trying to serve an arrest warrant on him. Garza

refused to stop, but crashed his car when a tire blew out. Both he and the 16-yr. old girl with him

ran, and deputies say Garza fell and jumped up. They fired hitting Garza several times. The girl

was not charged. See also: 03/22/08 - Tipps shoots and kills Brian Dunkle; and Tipps shoots and

wounds Juan Jose Morales (2005).

97.    6/17/09 - J. Garcia, wounded when shot by Harris County Sheriff's deputy D. Medina.

Medina was fired in 2013 for sexual misconduct while on duty.

98.    5/22/09 - Leslie Johnson, unarmed, wounded when shot in the leg by Harris County

sheriff's deputy S. Hayes Jr. Hayes allegedly saw Johnson stealing from a convenience store, and

confronted him. He claims Johnson threatened him, so he shot him. No weapon was reported to

have been found.




                                                                                                16
       Case 4:19-cv-01029 Document 1 Filed on 03/19/19 in TXSD Page 17 of 23



99.      5/2/09 - Luis M. Escobar, h/m, killed when shot by Harris County sheriff's deputy E.O.

Goodney. When Goodney tried to stop Escobar for speeding, a chase ensued, with Escobar

allegedly running a red light and hitting two vehicles. Goodney fired toward Escobar when he got

out of his car, and Escobar ran. Goodney continued to shoot at Escobar as he ran, claiming that he

feared for his life (although an HCSO spokesman said they didn't know why Goodney was fearful).

Escobar collapsed and died; he did not have a weapon.

100.     4/6/09 - Jordan Thomas Ayers b/m, 25, critically wounded when shot in the jaw by Harris

County Sheriff's deputy F. Fullbright. The deputy was working undercover investigating a car

burglary ring and saw Ayers and a companion at the Town & Country campus of Houston CC.

When Fullbright confronted them they drove away. Fullbright fired through the windshield, hitting

Ayers.

101.     11/22/08 - James E. Perez, h/m, wounded when shot in the back by Harris County Sheriff's

deputy Jorge Figueroa, h/m. After confronting Perez when he learned Perez was having an affair

with his wife, Figueroa and Perez began fighting. As Perez was leaving, Figueroa went into his

home, retrieved a gun and shot Perez in the back

102.     11/15/08 - Onyeije Giles, 28, killed when shot by Harris County sheriff's deputies T. Diaz,

R. Salazar and E. Barron. As 3 people were changing a flat tire, Giles drove by and shot them.

Deputies gave chase. Giles crashed his pickup into two patrol cars, and deputies fired on him,

killing him. See also, 1/1/10 - Salazar shoots Brent S. Nichols.

103.     7/30/08 - Timothy Doree, killed when shot by Harris County sheriff's deputies John Black

and E. Solache. Doree was angry about something when he went to the mobile home where a

woman was visiting a handicapped man. He began threatening the woman with a gun, but allowed




                                                                                                 17
       Case 4:19-cv-01029 Document 1 Filed on 03/19/19 in TXSD Page 18 of 23



the other man to leave, who called 911. When Black and Solache enter the home they claim Doree

turned toward them, gun in hand, and they both shot Doree several times.

104.    7/7/08 - Joseph Mathis, critically wounded when shot by Harris County sheriff's deputies

G. Harrison and R. Hamlet. Deputies had responded to a domestic violence call in which a young

girl said her uncle was beating her mother. After the deputies removed the girl and her mother

from the home, Mathis barricaded himself in his bedroom, refusing to come out. About 45 minutes

later deputies went into the bedroom, and Mathis allegedly lunged at them. Two Taser shots

apparently had no effect on Mathis, and Harrison and Hamlet shot him several times.

105.    5/22/08 - Sam Jones, b/m, 38, wounded when shot several times by Harris County sheriff's

deputy Don McCall, 44 (23-yr. vet). Jones had robbed a taqueria and was walking out of the

restaurant when McCall arrived. Jones was critically wounded by bullets in his torso and arm;

McCall was wounded by a bullet that passed through his leg.

106.    3/22/08 - Brian Dunkle, 47, killed when shot by Harris County sheriff's deputy Donald W.

Tipps. Dunkle was wanted for rape; when deputies found him hiding in a bathroom Tipps shot

him. See also: 08/18/09 - Tipps kills Billy Joe Garza; and 06/09/05 - Tipps shoots and wounds Juan

Jose Morales


2/11/08 - . A. Lockridge, wounded when shot by Harris County sheriff's deputy R. Cockerham.

When a manager of the Big Texas Dance Saloon arrived at the building around 7 am, he found

the door had been kicked in. He flagged down a passing patrol car and asked the deputy to check

inside. Cockerham saw Lockridge, ordered him to freeze, but says Lockridge instead "advanced"

toward him. He fired once, hitting him in the arm. Lockridge did not have a gun




                                                                                               18
       Case 4:19-cv-01029 Document 1 Filed on 03/19/19 in TXSD Page 19 of 23




107.    7/22/07 - Erik Garzon, 21, wounded when shot by Harris County Sheriff's deputy J. Urena.

Garzon and a companion in the parking lot of the apartments where Urena lived. When Urena

allegedly heard glass breaking he yelled for them to stop; Garzon fled while Urena subdued the

other man. Garzon then allegedly returned, coming behind Urina with a gun. Deputies say that

Garzon shot at Urina just as he turned, and the gunshot grazed his ear. Urina then shot Garzon

twice - in the hip and the leg.

108.     6/2/07 - Darrell Gragert, 42, killed when shot by Harris County sheriff's deputy A.

Waybright (5-yr. vet), who found Gragert sitting in his car behind a car wash at 3:30 a.m. As the

officer approached, Gragert got out of his car and said he was having car trouble. When he got

back in his car to get his I.D., Waybright claims he started the car. Waybright shot at Gragert three

times, striking him in the hand and upper torso. It is unclear how a gunshot could have struck

Gragert in his torso, since the deputy allegedly was standing behind the car. It appears Waybright

violated HCSO policy by shooting at a moving vehicle. Gragert died an hour later.

109.    5/9/07 - C. Bennett, 26, wounded when shot by Harris County sheriff's deputy J. Garcia, a

15-yr. vet. A motorist said he was being followed by another car and was directed to stop at a gas

station where a deputy was waiting. When the deputy stopped the car, the passenger got out and

tried to hide between other cars. He further claims Bennett then turned toward him, and Garcia



                                                                                                  19
       Case 4:19-cv-01029 Document 1 Filed on 03/19/19 in TXSD Page 20 of 23



fired several shots, hitting Bennett at least once in the chest. He was Life-Flighted to Ben Taub

Hospital in stable condition.

110.    4/24/07 - Andrew Gibbs, 14, shot in the back of his leg by Harris County sheriff's deputy

Luis Guillermo Figueroa during a fight between two men in a parking lot. Figueroa claims Gibbs

pulled a gun and attempted to flee, so he shot him. Another man who allegedly refused to leave

the parking lot was Tasered. See also: 12/6/02 - Figueroa shoots Ralph Reiner Myers in the back;

and 11/6/02 - Figueroa shoots Rodney Ali Baldwin in the back, killing him.

111.    Many more examples of excessive force and false arrest by the Harris County Sheriff’s

Office are set forth in Exhibit 2 filed under seal.


                                   VI.     CAUSES OF ACTION

                                  A.      § 1983 – Excessive Force

112.    Plaintiff hereby adopts, incorporates, restates, and re-alleges all previous paragraphs,

inclusive, with regard to all causes of action.

113     Plaintiff asserts that Deputy Mook used excessive and/or deadly force in the course of the

deputies’ illegal seizure and arrest of Plaintiff, a free citizen, in violation of the Fourth Amendment

and its “reasonableness” standard. Plaintiff asserts that he was unlawfully shot by Mook. The use

of force that was clearly excessive to the need, and the use of force was objectively unreasonable.

To establish that the Defendant violated Plaintiff’s constitutional right to be free from excessive

force, Plaintiff must show:

a.      An injury;

b.      Which resulted from the use of force that was clearly excessive to the need; and




                                                                                                    20
        Case 4:19-cv-01029 Document 1 Filed on 03/19/19 in TXSD Page 21 of 23



c.         The excessiveness of which was objectively unreasonable.3

114.       As stated in the facts section of the complaint, the Plaintiff suffered multiple injuries as a

direct result of the Defendants’ actions. The Defendants’ actions and/or omissions were

“objectively unreasonable” in light of the facts and circumstances confronting the officer without

regard to their underlying intention or motivation. Clearly, the facts and circumstances of this

particular incident demonstrates the unreasonableness of said actions, including that Plaintiff was

unarmed, bound to a wheel chair, not committing a crime, and posed no threat or danger to the

police. For these reasons, it was objectively unreasonable for the Defendants to have assaulted and

tased Plaintiff and their actions were clearly excessive to the need.

                                 B. 42 USC § 1983 – /Malicious Prosecution

115.       Plaintiff hereby adopts, incorporates, restates and re-alleges all previous paragraphs,

inclusive, with regard to all causes of action.

116.       Plaintiff asserts that he was maliciously prosecuted for felony aggravated assault of a police

officer.

           F.       Ratification by Harris County and Pattern/Practice of Excessive Force

117.       Plaintiff hereby adopts, incorporates, restates and re-alleges all previous paragraphs,

inclusive, and with regard to all causes of action.

118.       Plaintiff had his rights violated and was injured due to the polices, practices, customs and

procedures of Harris County. Defendant Harris County has a practice, custom, culture, procedure,

and/or training of permitting and/or encouraging excessive force against suspects.

119.       No person was disciplined after the investigation of this well documented incident the

Harris County occurred for a violation, thereby ratifying the conduct as set forth above. Harris



3
    See Rockwell v. Brown, 664 F.3d 985, 991 (5th Cir. 2001).
                                                                                                      21
       Case 4:19-cv-01029 Document 1 Filed on 03/19/19 in TXSD Page 22 of 23



County Sheriff's determination after an investigation that lasted over one year that this excessive

use of force was consistent with departmental policy created in the department an expectation of

impunity for the use of excessive deadly force.

120.    Harris County Sheriff Department and its deputies have a pattern and practice of using

excessive force on citizens.

                                        VI.       DAMAGES

121.    Plaintiff hereby adopts, incorporates, and restates and re-alleges paragraphs 1 through 63,

inclusive, with regard to all causes of action.

122.    As a result of Defendants’ statutory and constitutional violations, Plaintiff has suffered

serious and substantial damages and injuries.

                           VII.    ATTORNEY’S FEES AND COSTS

123.    Pursuant to the Civil Rights Attorney’s Fees Award Act, 42 U.S.C. § 1988, Plaintiff asserts

the right to an award of attorney’s fees and costs under its 42 U.S.C. § 1983 pleadings if he prevails.

                                         JURY DEMAND

124.    Plaintiff respectfully demands trial by jury and has tendered the appropriate fee for the

same.

                                      RELIEF REQUESTED

125.    For these reasons, Plaintiff prays for judgment against Defendants, any or all of them, for

the following:

a.      Judgment against defendants jointly and severally in favor of Plaintiff;

b.      Actual damages;

c.      Pre-judgment and post-judgment interest;




                                                                                                    22
     Case 4:19-cv-01029 Document 1 Filed on 03/19/19 in TXSD Page 23 of 23



d.     Punitive and exemplary damages against Defendants in an amount to be determined and as

allowed by the Court;

e.     Costs of Court including attorney’s fees and expenses; and

f.     Such other and further relief as the Court deems just and equitable including appropriate.

                                              Respectfully Submitted,
                                              Kallinen Law PPLC

                                              /S/ Randall L. Kallinen
                                              Randall L. Kallinen
                                              State Bar of Texas No. 00790995
                                              U.S. Southern District of Texas Bar No.: 19417
                                              511 Broadway Street
                                              Houston, Texas 77012
                                              Telephone:     713.320.3785
                                              FAX:           713.893.6737
                                              E-mail:        AttorneyKallinen@aol.com
                                              Attorney for Plaintiff

                                   CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the above and foregoing has been transmitted
to the all counsel appearing in this cause and pro se parties on this the 19th day of March 2019 by
filing with the ECF System of the United States District Court for the Southern District of Texas.

                                                              /s/ Randall L. Kallinen
                                                              Randall L. Kallinen




                                                                                                  23
